Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are pending.
Election/Restrictions
Claims 14-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 October 2021.
Applicant's election with traverse of Species I (Fig. 1), claims 1-13 in the reply filed on 28 October 2021 is acknowledged.  The traversal is on the ground(s) that all species could be examined together without imposing an undue burden.  This is not found persuasive because the election of species requirement states that the search is different among the species such that a search of one species in a search area for the skirt would most likely not provide a good search for another species where elements of the chuck wall need to be searched.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinche (US 3122274) in view of Buchner et al. (US 3406891) (Buchner).
Quinche discloses a metal end (end-piece 2 as shown partially and in cross section in Fig. 5 when Fig. 5 is turned upside down for viewing) comprising, prior to application to a container body, a metal sheet having a peripheral edge, the sheet having an outer peripheral region that includes (with reference to the marked Fig. 5 (inverted) included on next page: an inner chuck wall comprising: a substantially vertical upper portion that extends upwardly to a top rim of the metal end, the top rim comprising an outwardly curled, downwardly facing upper U-shaped section, the upper portion appearing substantially linear when viewed in cross section; a lower portion that is connected to the lower end of the upper portion and that is inclined relatively further from vertical than the upper portion, the lower portion appearing substantially linear when viewed in cross section; a skirt extending downwardly from the top rim, a lower end portion of the skirt being formed as an inwardly curled, upwardly facing lower U-shaped section; a substantially vertical outer chuck wall having a lower end joined to the lower U- shaped section, the outer chuck wall appearing substantially linear when viewed in cross section and extending upwardly to the peripheral edge of the metal sheet defining a top edge of the outer chuck wall, wherein the outer chuck wall is spaced from the inner chuck wall so as to define an annular channel therebetween.


    PNG
    media_image1.png
    960
    605
    media_image1.png
    Greyscale

	Quinche fails to disclose any separate heat sealable material.  Buchner teaches a heat-sealable material (layer 20 as best shown in Fig. 2 on the entire underside of cover 14) disposed on at least one of opposing surfaces of the inner and outer chuck walls.  See composition as polypropylene and softening when heat is applied as stated in column 3, lines 18-26 of Buchner.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a heat sealable material to strengthen the bond between metal end and sidewall materials and to seal the end-sidewall joint.
	Re claim 2, wherein both of the opposing surfaces of the inner and outer chuck walls have the heat-sealable material thereon.  Heat-sealable material of Buchner is shown on both the inner and outer chuck walls.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a heat sealable material to both the inner and outer chuck walls to strengthen the bond between metal end and sidewall materials and to seal the end-sidewall joint.
	Re claim 3, additionally comprising a substantially horizontal central panel that is connected to the lower end of the inner chuck wall lower portion is shown by Quinche, the substantially horizontal central panel appearing substantially linear when viewed in cross section.  
Re claim 4, wherein the lower portion of the inner chuck wall extends radially inwardly and downwardly is shown by Quinche.  
Re claim 5, wherein the lower end of the upper portion of the inner chuck wall and the lower end of the outer chuck wall are at approximately the same vertical level is shown by Quinche.  
Re claim 6, wherein the approximately the same vertical level is located where the metal sheet bends and extends radially inwardly and downwardly along the lower portion of the inner chuck wall is shown by Quinche.
Re claim 11, any flat or contoured top surface, inner surface or outer surface of Quinche (inverted Fig. 5 configuration) is deemed a sufficient stacking feature capable of receiving a bottom metal end of a container in stacked formation.  Re claims 12 and 13, the outer surface of the skirt being a curved surface with an outer diameter is capable of receiving an inner diameter of a bottom metal end.  The outer surface of the skirt is deemed a sufficient stacking surface because it would deter sideways movement or shift with respect to the bottom metal end.

Claims 7-13 and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinche in view of Buchner as applied to claim 1 above, and further in view of Tinker (US 3288342).
Claims 7 and 21 are essentially duplicate claims, claiming exactly the same claim scope.
Quinche discloses that the skirt comprises a first portion disposed just below the top rim, a second portion disposed below the first portion, and a third portion disposed below the second portion, all vertically aligned.  Quinche fails to disclose the second portion of the skirt is oriented closer to horizontal than the first and third portions.  Tinker teaches a skirt of a bottom metal end (end closure 10) which is contoured as shown in Fig. 3 and 4.  The marked and inverted Fig. 3 and 4 are shown on next pages:


    PNG
    media_image2.png
    546
    836
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    678
    821
    media_image3.png
    Greyscale

	As clearly shown in Fig. 3 and 4 of Tinker, the skirt has three portions wherein the second portion of the skirt is oriented closer to horizontal than the first and third portions.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the skirt to form a stacking feature out of the second portion by providing a concave curve in the outer diameter of the skirt and thus making the second portion oriented closer to horizontal than the first and third portions in order to allow vertical load forces to be transferred through contact of the second portion (as shown in Fig. 4) with a bottom metal end of a container stacked thereabove, as noted with reference to inverted Fig. 3, the sidewalls of the two stacked containers are in vertical alignment.  Additionally, the stacking feature of the second portion prevents sideways movement or shift of the two containers with respect to each other.
	Further, note that with regard to claims 8-13 that the stacking surface or stacking feature is treated as a functional element and discusses intended use.  The invention is a single metal end and not the stacked arrangement of two containers with respective metal ends or two metal ends in a stacked arrangement.  Re claim 9, Fig 3 inverted of Tinker is an illustration of one particular bottom rim and bottom metal end of an above stacked container having an inside diameter which meets the functional limitation of OD of first portion is less than an ID of bottom rim of bottom metal end.  Re claim 10, Fig 3 inverted of Tinker is an illustration of one particular bottom rim and bottom metal end of an above stacked container having an inside diameter which meets the functional limitation of OD of third portion is greater than an ID of bottom rim of bottom metal end.
	Regarding claims 11-13, the modification by Tinker doesn’t destroy the container of Quinche- Buchner combination because the functional ability of the skirt to prevent sideways movement or shift of the two containers with respect to each other is maintained.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The wording of claims 7 and 21 is exactly the same or identical.


Terminal Disclaimer
	The terminal disclaimer has been accepted.  The obviousness type double patenting rejections have been overcome.

Response to Arguments
Applicant's arguments filed 13 April 2022 and 8 June 2022 have been fully considered but they are not persuasive.
Re clam 1 argument, statements about Quinche and in particular, statements regarding shouldering 2f being horizontal (which is not vertical), applicant is applying an unnecessarily and unreasonably narrow interpretation to the claim language.  Claim 1 states, in part, the following:

    PNG
    media_image4.png
    222
    619
    media_image4.png
    Greyscale

How does applicant interpret the word “substantially?”  Does applicant have support for asserting that “substantially” always mean 100 percent?  How does applicant interpret “a substantially vertical upper portion?”  Why is applicant applying an interpretation of “substantially vertical upper portion that precludes 90 degree bends? Office submits that “substantially” means a percentage greater than 50%.  The two vertical portions of the upper portion, spaced apart by the shouldering 2f, cover more than 50% of the surface between top rim and lower portion.  Office submits that “substantially vertical upper portion” means that the upper portion is more than 50% vertical and the two entirely vertical portions spaced by the shouldering 2f are more than 50% of the upper portion.  Whether the upper portion is linear, wholly or in part, the limitation is met.  Office notes that both vertical portions of the upper portion and the shouldering are all linear.
As shown in Fig. 1 of the present application, prior to application of the metal end to a container body, the vertical upper portion 40 is inclined with respect to the vertical sidewall 14 of the container body.  This isn’t 100% vertical as shown or disclosed by applicant.  “Vertical” means “a vertical component” or “more vertical than horizontal.”
Furthermore, nothing precludes that the vertical portion is only that portion from the top rim to the shouldering, a 100% vertical portion that extends upwardly to the top rim, a lower portion is connected (indirectly connected) to the lower end of the upper portion and the upper portion being linear (100% linear) when viewed in cross section.
The Office doesn’t agree with applicant and doesn’t believe that applicant accurately and reasonably interprets the claim 1 limitations.  Applicant’s statement is not well taken and applicant’s position is not supported by a reasoned argument.  For these reasons, the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733